Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 9, 10, 12-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel Bauer et al. (US 2011/0043189), hereinafter ‘Bauer’. 

With regards to Claim 1, Bauer discloses
A semiconductor device (measuring transducer 20, Fig.1), comprising: an average processing section (control unit 6, Fig.1; a control unit 6, preferably to a microcontroller [0042]) configured to compute an average measurement value that is an average value of a plurality of observed values of each of a plurality of measurement targets (measured value D1 acquired per measuring interval T respectively is cumulatively averaged by the control unit 6 (see FIG. 1) to form a first measured value MW1 [0046]) that are output from a switching section (MUX 1 and MUX2, Fig.1) that switches output between measurement values (multiplexer for switching at least a part of the input signals to the respective A/D converter using the control unit [0026]) acquired from each of the plurality of measurement targets (G1-G3, Fig.1; multiple sensor units for acquiring physical measured quantities, such as pressure, force or temperature, and at least one analog input circuit of this type for acquiring corresponding analog input signals originating from the respective sensor units [0004]); generate timing signals at a predetermined interval (FIG. 2 is a timing diagram of a first measurement averaging cycle [0034]); and a control section configured to control the switching section and the average processing section (control unit 6, Fig.1) so as to compute the average measurement value for each of the measurement targets, in accordance with the timing signal and in accordance with a measurement sequence configured to set an order of measurement and a number of measurements for the plurality of measurement targets (select the desired measuring channel [0007]; a predetermined total number of measuring intervals is predetermined by a higher-order control unit …A second input signal is acquired by the second A/D converter in a lesser number of measuring intervals than the first number and cumulatively averaged to form a second measured value. The first input signal is acquired by the second A/D converter in a third number of measuring intervals, preferably in only one measuring interval, as at least one further single measured value [0013]; The signaling of the control unit 6 is also connected to the two A/D converters 2, 3 to adjust the various operating modes of the A/D converters 2, 3 using appropriate control signals C1, C2 [0042]; a measurement averaging interval M1 has a total number ZG of measuring intervals T in the region of eight to 32. In special cases, the total number ZG can also be less than this, such as six, or more than this, such as 40 [0045]; the second input signal S2 is acquired in, for example, four measuring intervals T and a third input signal S3 acquired in three measuring intervals T [0058]; Next, a first input signal (S1) is acquired in each of a first number (Z1) of measuring intervals (T) by a first A/D converter of the plurality of A/D converters and the first number (Z1) of measuring intervals (T) is averaged cumulatively by the higher-order control unit to form a first measured value (MW1), as indicated in step 620; [0062] A second input signal (S2) is acquired in each of a lesser number (Z2) of measuring intervals (T) than the first number (Z1) of measuring intervals (T) by a second A/D converter of the plurality of A/D converters and the acquired second input signals (S2) are cumulatively averaged by the higher-order control unit to form a second measured value (MW2), as indicated in step 630; [0063] The first input signal (S1) in a third number (Z3) of measuring intervals (T) is then acquired by the second A/D converter of the plurality of A/D convertors as at least one further single measured value (D1'), as indicted in step 640 [0061-0063]; Steps 620-640, Fig.6).
However, Bauer does not specifically disclose a timer configured to generate a timer signal and using the timer signal to compute the average measurement value for each of the measurement targets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bauer to use a timer configured to generate a timer signal (“timing signal”) as known in the art, to, using this timer signal, compute corresponding average measurement values as discussed above.

With regards to Claim 2, Bauer additionally discloses the control section is configured to control the switching section and the average processing section (as discussed above) so as to execute the measurement sequence repeatedly, and to control the average processing section so as to output a plurality of the average measurement values for each cycle of the measurement sequence (The measurement averaging cycle M1 shown in the example of FIG. 2 is cyclically repeated [0051]; the respective single measured values D1-D3 are acquired by the control unit 6 after each measuring interval T and are averaged with increasing measuring accuracy to form a respective measured value MW1-MW3 [0046]; The allocation of the A/D converters 2, 3 to the analog input signals S1-S3 is changed after each measurement averaging cycle M1, M2 [0055]).

With regards to Claim 3, Bauer additionally discloses a measurement value acquired by the switching section is an analogue measurement value (Reference character B5 designates switching blocks which are required to switch the analog input signals S1-S3 to the respective A/D converter 2, 3 [0048]; MUX1 and MUX2, Fig.1); the average processing section  (Control unit 6, Fig.1; each of the plurality of A/D converters is switchable using at least one multiplexer to at least a part of the multiple analog input signals (S1-S3), and each of the plurality of A/D converters is activatable by the higher-order control unit [0060]) is configured to compute the average measurement value for a plurality of digital measurement values (from ADC1 and ADC2, Fig.1; as discussed above in Claim 1) ; the semiconductor device further comprises an analog-to-digital conversion section disposed between the switching section and the average processing section (ADC1 and ADC2, Fig.1 are disposed between MUX1 and MUX2 and control unit 6, Fig.1); and the control section is further configured to control the analog-to-digital conversion section in accordance with the timer signal (as discussed in Claim 1).

With regards to Claim 7, Bauer as modified disclose the claimed limitations as discussed with regards to Claim 3.

With regards to Claim 5, Bauer additionally discloses a change setting section (control unit 6, Fig.1) configured to change a measurement value output from at least one of the plurality of measurement targets (a temperature sensor which can be used to correct the first input signal by compensating for temperature errors [0022]; The measured quantity G2 acquired by the second sensor unit 8 can, for example, be used to correct the principal measured quantity G1 acquired by the first sensor unit 7 [0041]).

With regards to Claim 6, Bauer additionally discloses a processor (a microcontroller [0018]), wherein: the processor is configured to use the communication functionality to supply average measurement values, computed by the average processing section for a plurality of measurement targets (one of the digital measured values MW1-MW3 can be transmitted through this two-core current loop ZL by impressing appropriate current loop values into the two-core current loop ZL using the two-core connector unit 21 [0043]).
However, Bauer does not specifically disclose that the processor is provided with external communication functionality of supplying average measurement values to external circuits corresponding to the respective measurement targets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bauer to use a processor with external communication capability to supply average measurement values to external circuits corresponding to the respective measurement targets including error messages to a party of interest (he advantage of the presently contemplated embodiment of the method of the invention resides in the fact that the A/D converter that is not working correctly can respectively be determined by the control unit. In this case an exact error message can be output to a monitoring device or a computer, for example, Bauer [0020]).

With regards to Claims 9, 12, 14, and 17, Bauer as modified disclose the claimed limitations as discussed with regards to Claims 5 and 2, 3, 4, and 7.

With regards to Claims 10, 13, 15, and 18, Bauer as modified disclose the claimed limitations as discussed with regards to Claims 6 and 2, 3, 4, and 7.

With regards to Claim 19, Bauer as modified disclose the claimed limitations as discussed with regards to Claims 1 and 6.

Claims 4, 8, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Keith Curtis (US 2016/0253233), hereinafter ‘Curtis’.

With regards to Claim 4, Bauer as modified discloses the claimed invention as discussed above with regards to Claim 1.
Bauer additionally discloses the timer is configured to generate a first timing signal configured by a predetermined timing signal (a first measurement averaging cycle having a predetermined total number of measuring intervals is predetermined by a higher-order control unit [0013]), and to generate a second timing signal configured by a timing signal; and the control section is configured to use the first timing signal to set a segment for the measurement sequence, and to use the second timing signal to set a switching timing in the measurement sequence for the switching section and a measurement timing in the measurement sequence for the plurality of measurement targets (In the example of FIG. 2, two measuring intervals T are required to switch from one input signal S1-S3 to another input signal S1-S3. It should be readily appreciated that frequent switching of the measuring channels leads to a drastically reduced effective measured data rate of the respective A/D converter 2, 3. In the example of FIG. 2, the first input signal S1 is switched to the second input signal S2 at the second A/D converter 3 in switching block B5 during the first and second measuring intervals T. Once the second input signal S2 has been measured in the second measuring block B2, the second input signal S2 is switched to the first input signal S2 in another switching block B5 [0048] and as discussed above).
However, Bauer does not specifically disclose a second timer signal configured by a timing signal that is faster than the first timer signal. 
Curtis discloses first and second timer signals, wherein a second timer signal configured by a timing signal that is faster than the first timer signal (a watchdog timer with a single preset register may be used wherein the watchdog timer receives two different clock signals. The first clock signal Clk.sub.T1 may be slow enough to define a long watchdog period that encompasses the time necessary to initializes the device. Upon receipt of the first CLRWDT signal the system switches to a second clock signal Clk.sub.T2 that is faster than the first clock signal Clk.sub.T1 to generate similar time windows as with the embodiment of FIGS. 2, and 4-6 [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bauer in view of Curtis to use a second timer signal configured by a timing signal that is faster than the first timer signal as known in the art, for example, to generate similar time windows (Curtis [0030]), to enable a flexibility in controlling switching section (Curtis [0009]) and a corresponding measurement timing in the measurement sequence for the plurality of measurement targets as discussed in Bauer.

With regards to Claims 8, 11, and 16, Bauer in view of Curtis disclose the claimed limitations as discussed with regards to Claims 4 and 2, 3, and 7.

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dieter Draxelmayr et al. (US 2006/0097901) discloses means for forming average values of a measuring device that is provided which determines the properties of the individual analog-to-digital converters. 
Mario Motz (US 2017/0115330) discloses processing a measurement signal, comprising: an analog-to-digital converter for receiving a measurement signal and for outputting digital sampling values, wherein the measurement signal includes an averaging device, wherein the averaging device is adapted to form an average value of sampling values over a time duration corresponding to a period duration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863

	
	


























19. A measurement processing system, comprising: a switching section configured to switch output between measurement values acquired from each of a plurality of measurement targets; and a microcomputer including: an average processing section configured to compute an average measurement value that is an average value of a plurality of observed values of each of the plurality of measurement targets, which are output from the switching section, a timer configured to generate a timer signal configured by timing signals at a predetermined interval, a control section configured to control the switching section and the average processing section so as to compute the average measurement value for each of the measurement targets, in accordance with the timer signal and in accordance with a measurement sequence to set an order of measurement and a number of measurements for the plurality of measurement targets, and a processor configured to use communication functionality to supply the average measurement values computed by the average processing section for the plurality of measurement targets to external circuits corresponding to the respective measurement targets.